MEMORANDUM *
1. We reverse Burton’s conviction under 18 U.S.C. § 2113(d), because there was no evidence that Burton did more than possess a dangerous weapon. United States v. Odom, 329 F.3d 1032, 1035 (9th Cir.2003).
2. We affirm Burton’s conviction under 18 U.S.C. § 924(c)(1), because a rational juror could have found Burton carried a gun within the meaning of this statute. United States v. Bernard, 48 F.3d 427, 429 (9th Cir.1995).
AFFIRMED IN PART AND REVERSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.